 GOLDSMIT-SYDNOR, INC.399Goldsmit-Sydnor,Inc. and Food Store EmployeesUnion,Local#347, Amalgamated Meat CuttersandButcherWorlanen of North America,AFL-CIO. Case 9-CA-4305May 14, 1968DECISION AND ORDERBy MEMBERSFANNING,JENKINS,AND ZAGORIAOn January 23, 1968, Trial Examiner Marion C.Ladwig issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in unfair labor practices as alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Decision and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebriefs, and the entire record in the case, and herebyadopts the findings,' conclusions, and recopemenda-tionsof the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the complaint herein be, and it herebyis, dismissed in its entirety.'The TrialExaminer'sDecision is silent as to the allegedcoercive con-duct of Patricia Sydnor,the wife of Vice PresidentRobert Sydnor There isno evidence in the record indicating that Mrs.Sydnor is or was an em-ployee or stockholder of Respondent.Therefore, even assumingthe coer-cive nature of her remark, we will not attributeit to Respondent We there-fore find that this conversation did not violate Section8(a)( I) of the ActTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Trial Examiner: This casewas tried at Huntington, West Virginia, on October11-13 and 26, 1967,' pursuant to a charge filed onJune 6 and amended on July 10 by Food Store Em-ployees Union, Local #347, Amalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO, herein called the Union, and pursuant toa complaint issued on July 31. The case involvesprimarily the issues whether the Respondent, Gold-smit-Sydnor, Inc., herein called the Company, (a)discriminatorily terminated four employees; (b)otherwise interfered with employee rights; and (c)unlawfully refused to recognize and bargain withthe Union, in violation of Section 8(a)(1), (3), and(5)of the National Labor Relations Act, asamended.Upon the entire record, including my observationof the demeanor of the witnesses, and after dueconsideration of the briefs filed by the GeneralCounsel and the Company, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY AND THE LABORORGANIZATION INVOLVEDThe Company is a West Virginia corporation, en-gaged in the wholesale distribution of tobacco, can-dies, and sundries at its Huntington, West Virginia,warehouse where it annually received goods valuedin excessof $50,000 directly from outside theState. The Company admits, and] find, thatit is en-gaged in commerce within the meaning of Section2(6) and (7) of the Act. The Union is a labor or-ganizationwithin the meaning of the Act.II.THE ALLEGEDUNFAIR LABOR PRACTICESA. Alleged Discriminatory TerminationsDuring the Union's organizing campaign, whichbegan on April 24, two of the employee organizerswere truckdrivers Charles E. Saunders and WilliamT.Pinson.On May 19, 4 days after the Unionclaimed a majority status and requested recogni-tion, the Company laid off Saunders and Pinson,together with their truckdriver helpers, Jackie A.Adkins and Robert L. Riggs, assertedly foreconomic reasons. The General Counsel does notdeny that there was a loss of business, but contendsthat the selection of these employees for layoff wasdiscriminatorily motivated.All four of them had been servicing the "candyprogram" for the Heck's discount chain. Under thisprogram, the Company was paid a gross profit of 10percent for delivering candies to the Heck's stores,marking and displaying the candies on racks, andreplacing any damaged or stale packages. On May18, at Heck's insistence, the company agreed toterminate this full-service program, and to begin onMay 22 selling the candy to Heck's at a reducedmarkup of 5 percent, with the candy to bedeliveredonly to the loading docks of the'All dates,unlessotherwise indicated, refer to the year 1967171 NLRB No. 50 400DECISIONSOF NATIONAL LABORRELATIONS BOARDcustomer's stores. This changeresulted in a sharpreduction in the Company's candy sales to Heck's,and eliminated much of the work previously per-formed by the four above-namedemployees. TheCompany abolished the four jobs on Friday, May19, and reassignedthe remainingdelivery duties toits four other truckdrivers and their helpers.The General Counsel offered no evidence to in-dicate that the Company and Heck's altered thecandy program at this particulartime inorder toundercut the Union'sorganizingdrive.Althoughdrivers Saunders and Pinson and one of the twolaid-off helpers had more seniority than some of theemployees who were retainedon remaining jobs,their four jobs were being eliminated, and theevidence is undisputed that the Company had nopolicy of following seniority when laying off em-ployees. The General Counsel argues that the Com-pany "never explained why it would not have beennecessary to retain at least one" of the four em-ployees to do some of the remaining work con-nected with future Heck's deliveries. However, it isthe General Counsel's burden of proof to make aprimafacie case, and the General Counsel offeredno evidence concerning the effect, if any, of thelayoffs on the number of hours worked thereafterby the remaining employees.Moreover, the Company is correct in contendingthat there "is not one piece of evidence in therecord of this case which shows that any companysupervisor had knowledge of any union activities ofthese [four] employees." Although Saunders andPinson actively campaigned for the Union, they at-tempted to do so secretly, and the Union did notnotify the Company the names of its employee or-ganizers,either when the organizing began or whenthe Union formally demanded recognition 4 daysbefore the layoffs. Adkins andRiggs,who alsosigned authorization cards, likewise attempted tokeep theirunionsupport a secret.Accordingly, I find that the General Counsel hasfailed to prove that the Company terminated Saun-ders, Pinson, Adkins,and Riggsbecause of theirunion sympathy or support.B. Alleged InterferenceOffice employee Lorena Winters gave creditedand undenied testimony that on May 26, a weekafter the four layoffs, Vice President Robert Sydnorcame to her desk and asked, "Can you help me?"When asked what he meant, he stated, "Well, howdo youstand?"Getting an evasive answer, heasked, "Could you try to find out what's going on inthe back?"-meaning in the warehouse. She repliedthat she "didn'tthink the boys would tell meanything."He asked if she would let him know ifshe found out anything, and she promised that shewould. On June 8, nearly 2 weekslater,Sydnor ac-costed heron theloading platform and asked her ifshe had found out anything, or if she had anythingto tell him. She said that she did, and told himabout a personal matter, not involving the Union.Previously on May 19 (the same day the fourdrivers and helpers were laid off), another admittedsupervisor,NightManager Robert Smith, inter-rogated truckdriver Clyde Pyles about the Union.About 5 p.m., according to Pyles' credited and un-disputed testimony, Smith "asked me if I knowedanything about the Union ... I said no, I don'tknow nothing. And he said that's good, you're notmixed up in it.Driver Pyles also testified about a conversationhe had a few days later, on May 24, with salesmanDonaldWiggins about the Union. According toPyles' credited and undisputed testimony, Wigginsasked Pyles which employees had signed cards; ex-pressed the opinion that Saunders, Pinson, and Ad-kins had signed, but that President Hall E. Booton(who laid off the employees on May 19) did notknow about the union activities yet; stated that be-fore he (Wiggins) would see a union get in, hewould throw all his stock in the Company away;and "He asked me to play along and find out whowas signingand who wasn't and let him know."However, despite Wiggins' ownership of an undis-closed amount of company stock, the evidenceshows that he was not a supervisor or member ofmanagement at the time, and that he was regardedby the employees as one of the several salesmen.Having failed to prove that employees would regardWiggins as a person speaking on behalf of the Com-pany, the General Counsel has shown an insuffi-cient basis for holding the Company accountableforWiggins' conversation with Pyles.The only other alleged Section 8(a)(1) violationwas a purported conversation in the warehousebetween Vice President Sydnor and two employeesduring the Company's 1966 Christmas party, whenboth Sydnor and the employees were drinking in-toxicants. However I find that even if the accountof what was said at this drinking party were proba-tive, the incident occurred 4 months before anyunion activities began at the warehouse, and is bothremote and isolated.The General Counsel having failed to establish afurther basis for proving a violation of Section8(a)(1) of the Act, I find that Sydnor's conversa-tions with Mrs. Winters and Smith's interrogationof Pyles were not sufficiently coercive in them-selves to constitute such a violation.C.Request for RecognitionOnMay 15, UnionBusinessRepresentativeWoodrow R. Gunnoe telephoned company Pre-sident Booton.Apparently acting without legal ad-vice,Gunnoe requested recognitioninan inap-propriate unit of drivers, helpers, warehousemen,andoffice employees. He offered to prove theUnion'smajority status by showing Booton theauthorization cards.Booton asked Gunnoe if he GOLDSMIT-SYDNOR, INC.401would put the request in writing,and Gunnoe didlater that day-still asking for recognition in a unitwhich would include the office clerical employees.Upon receipt of the Union's May 15 letter, Com-pany Counsel John E. Jenkins replied in writing onMay 18, stating that the Company had filed a peti-tion for an election (in a unit of drivers, helpers,and warehousemen), and expressing the hope thatthe Union would cooperate in facilitating the hold-ing of an election at the earliest possible date.On May 23, Gunnoe and another businessrepresentativemet with Attorney Jenkins, whorefused to look at the authorization cards and againsuggested an election. The union representativesthen agreed to go to an election "if the unfair laborpractices would cease and if we could have a quickelectionconductedby the N.L.R.B." Theserepresentatives of the parties again met on May 31to discuss with a Board agent arrangements for anelection. In thismeeting, they agreed on a bargain-ing unit of 16 drivers, helpers, and warehousemen(reserving the right of the Union to challenge I ofthe 16, Frank B. Gray, as a supervisor), but dis-agreed on whether the 4 laid-off employees shouldvote.Thereafter, before a hearing could be held on thedisputed questions in the representation proceed-ing, the Union on June 1 requested recognition inseparate units of "all truck drivers, truck driverhelpers and warehousemen" and "office clericalemployees" (each unit excluding salesmen, guards,and supervisors), and on June 8 notified the Com-pany that because of purported unfair labor prac-tices the Union was riling the charge herein. TheCompanyin the meantimehad filed a petition foran election in a unit of office clerical employees.No hearing nor election has been held in eitherrepresentation proceeding.On these facts, I find that the General Counselhas failed to prove that the Company was acting inbad faith in insisting upon an election and refusingto recognize the Union-even assuming that theUnion represented a majority in each of the two ap-parently appropriate bargaining units.As frequentlyheld by the Board,themere insistence upon anelection and refusal to go to a card check do notalone show an employer's bad faith in refusing torecognize and bargain with a union.E.g.,John P.Serpa, Inc.,155NLRB 99, 100;Strydel Incor-porated,156NLRB 1185,1197;andUnitedBuckinghamFreight Lines,168 NLRB 684. Ap-parently recognizing this, the General Counsel re-lies on the alleged Section 8(a)(1) and(3) viola-tions,discussed above, in contending that"This is aclassicJoy Silk Millscase."Joy Silk Mills, Inc.,85NLRB 1263, enfd.asmodified on other grounds,185 F.2d732 (C.A.D.C.), cert.denied341 U.S.914.However,having heretofore found that theevidence does not sustain the alleged Section8(a)(1) and(3) violations of the Act, I find thatthere is an insufficient basis for an inference thatthe Company's refusal to bargain was motivatedeither by a rejection of the collective-bargainingprinciple or by a desire to dissipate the Union's pur-ported majority.CONCLUSIONS OF LAWThe Companyhas not engaged in conduct viola-tive of Section 8(a)(1), (3), or(5) of the Act.Accordingly,on the basis of the foregoingfindings and conclusions,and on the entire record,I recommend pursuant to Section10(c) of the Actissuance of the following:ORDERThe complainthereinisherebydismissed in itsentirety.